[Cite as State v. Ford, 2013-Ohio-1883.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                  :      JUDGES:
                                               :
                                               :      Hon. W. Scott Gwin, P.J.
       Plaintiff-Appellee                      :      Hon. Sheila G. Farmer, J.
                                               :      Hon. Patricia A. Delaney, J.
-vs-                                           :
                                               :      Case No. 2012CA00142
CORTYCO C. FORD                                :
                                               :
                                               :
       Defendant-Appellant                     :      OPINION


CHARACTER OF PROCEEDING:                           Appeal from the Alliance Municipal Court,
                                                   Case No. 2012CRB00669



JUDGMENT:                                          AFFIRMED




DATE OF JUDGMENT ENTRY:                            April 29, 2013




APPEARANCES:

For Appellant:                                        For Appellee:

BETH A. LIGGETT                                       ANDREW L. ZUMBAR
Stark County Public Defender’s Office                 Alliance City Law Director
200 W. Tuscarawas Ave., Suite 200                     470 E. Market St.
Canton, OH 44702                                      Alliance, OH 44601
Delaney, J.

         {¶1} Defendant-Appellant Cortyco C. Ford appeals his conviction and

sentence by the Alliance Municipal Court for one count of Domestic Violence in

violation of R.C. 2919.25, a misdemeanor of the first degree.

                         FACTS AND PROCEDURAL HISTORY

         {¶2} The Alliance Police Department arrested Defendant-Appellant Cortyco C.

Ford on one charge of Domestic Violence in violation of R.C. 2919.25, a misdemeanor

of the first degree. Ford pleaded not guilty to the charge. A jury trial was held in the

Alliance Municipal Court on June 28, 2012. The following evidence was adduced at

trial.

         {¶3} On April 24, 2012, the Alliance Police Department responded to a call for

assistance from Lisa Krepps at her residence on Summit Street in the City of Alliance,

Stark County, Ohio. Defendant-Appellant Cortyco C. Ford was waiting in front of the

home when Sergeant Akenra X arrived. Sgt. X testified Ford seemed agitated. Ford

stated to Sgt. X that he and Krepps had gotten into a verbal argument and Ford did

not touch Krepps.

         {¶4} Sgt. X entered the home and spoke with Krepps. Krepps and Ford have

two children together. Krepps and Ford reside together with their two children and

Ford’s four children from prior relationships. While Krepps and Ford live together, they

are not romantically involved.

         {¶5} Krepps testified she and Ford had an argument about the usage of the

Ohio Directional Card. The argument started in one room, but Krepps left the room to

use the bathroom. Ford came into the bathroom while Krepps was seated on the
toilet. He kicked at her and ended up kicking the wall beside her about a foot away

from her head, because she moved over to the side.

       {¶6} Krepps left the bathroom and went into the bedroom. Ford and Krepps

continued arguing.    Ford pointed his index finger into Krepps’ forehead.    Krepps

started walking down the stairs and Ford came up behind her. He shoved the bottom

part of his palm into the back of her head. It caused her an instant headache. She

called 911 and told them she needed the police at her home.

       {¶7} Krepps testified there were red marks on her neck area after her

argument with Ford. She told the police officers she did not know how she got the red

marks on her neck. She knew she did not have red marks before the argument with

Ford. Sgt. X took photographs of the red marks on Krepps’ neck. Krepps did not seek

medical attention after the incident.

       {¶8} The jury found Ford guilty of Domestic Violence.         The trial court

sentenced Ford to 30 days in jail and suspended 20 days. The trial court gave Ford

credit for 8 days served.      The trial court also sentenced Ford to attend anger

management classes and pay fines and court costs.

       {¶9} Ford filed an appeal of his conviction and sentence.

                              ASSIGNMENTS OF ERROR

       {¶10} Ford raises one Assignment of Error:

       {¶11} “APPELLANT’S         CONVICTION    FOR    DOMESTIC      VIOLENCE     IS

AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.”
                                      ANALYSIS

       {¶12} Ford argues in his sole Assignment of Error his conviction for domestic

violence was against the manifest weight of the evidence. We disagree.

       {¶13} In determining whether a conviction is against the manifest weight of the

evidence, the court of appeals functions as the “thirteenth juror,” and after “reviewing

the entire record, weighs the evidence and all reasonable inferences, considers the

credibility of witnesses and determines whether in resolving conflicts in the evidence,

the jury clearly lost its way and created such a manifest miscarriage of justice that the

conviction must be overturned and a new trial ordered.” State v. Thompkins, 78 Ohio

St.3d 380, 387, 678 N.E.2d 541 (1997). Reversing a conviction as being against the

manifest weight of the evidence and ordering a new trial should be reserved for only

the “exceptional case in which the evidence weighs heavily against the conviction.” Id.

       {¶14} R.C. 2919.25(A) states, “[n]o person shall knowingly cause or attempt to

cause physical harm to a family or household member.” Ford argues the jury lost its

way in convicting Ford of domestic violence because there was no visible physical

injury to Krepps attributable to Ford. R.C. 2901.01(A)(3) defines “physical harm to

persons” as “any injury, illness, or other physiological impairment, regardless of its

gravity or duration.”

       {¶15} The jury determined Ford’s actions caused harm or attempted to cause

physical harm to Krepps. Krepps testified she did not have red marks on her neck

before her argument with Ford and she had the marks after her argument with Ford.

Sgt. X observed the red marks on Krepps’ neck and took photographs of the marks.

Ford kicked at Krepps while she sat on the toilet but Krepps moved, causing Ford to
kick the wall near her head. While walking down the stairs, Ford hit Krepps in the

back of her head with his hand, causing her a headache.

       {¶16} R.C. 2919.25 does not require the State to prove the victim sustained any

actual injury, “since a defendant can be convicted of domestic violence for merely

attempting to cause physical harm.” State v. Ward, 10th Dist. No. 10AP-293, 2010-

Ohio-4614, ¶ 9 citing State v. Nielsen, 66 Ohio App.3d 609, 612, 585 N.E.2d 906 (6th

Dist.1990); State v. Blonski, 125 Ohio App.3d 103, 114, 707 N.E.2d 1168 (9th

Dist.1997) (“A defendant may be found guilty of domestic violence even if the victim

sustains only minor injuries, or sustains no injury at all.”).

       {¶17} It appears the facts of this case demonstrate the verdict was not against

the manifest weight of the evidence.

       {¶18} The sole Assignment of Error of Defendant-Appellant Cortyco C. Ford is

overruled.
                                  CONCLUSION

      {¶19} The judgment of the Alliance Municipal Court is affirmed.

By: Delaney, J.

Gwin, P.J. and

Farmer, J. concur.



                                      HON. PATRICIA A. DELANEY



                                      HON. W. SCOTT GWIN



                                      HON. SHEILA G. FARMER


PAD:kgb
               IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO
                          FIFTH APPELLATE DISTRICT


                                        :
STATE OF OHIO                           :
                                        :
   Plaintiff - Appellee                 :       JUDGMENT ENTRY
                                        :
                                        :
-vs-                                    :
                                        :       Case No.   2012CA00142
CORTYCO C. FORD                         :
                                        :
   Defendant - Appellant                :
                                        :


       For the reasons stated in our accompanying Opinion on file, the judgment of the

Alliance Municipal Court is affirmed. Costs assessed to Appellant.




                                        HON. PATRICIA A. DELANEY



                                        HON. W. SCOTT GWIN



                                        HON. SHEILA G. FARMER